 

Case 2:20-cv-03850-DSF-PJW Document 12 Filed 07/02/20 Page 1 of LO a GQBUD #:35.
UNITED STATES DISTRICT COURT =

CENTRAL DISTRICT OF CALIFORNIA 7/2/2020

CENTRAL DISTRICT OF CALIFORNIA

NOTICE OF DOCUMENT DISCREPANCIES BY: RF DEPUTY

 

 

 

 

 

 

 

To: MUS. District Judge / DO U.S. Magistrate Judge Dale S. Fischer

 

From: Renee Fisher , Deputy Clerk Date Received: 6/25/2020
Case No.: CV 20-03850 DSF (PJWx)

Document Entitled: Answer and Counterclaim

Case Title: Anthony Bouyer v. The Sisters Group Corp et al

 

 

 

Upon the submission of the attached document(s), it was noted that the following discrepancies exist:

O Local Rule 5-4.1
O Local Rule 6-1

C) Local Rule 7-19.1
O Local Rule 7.1-1
0) Local Rule 11-3.1
XO Local Rule 11-3.8
UO) Local Rule 11-4.1
CO Local Rule 11-6
CL Local Rule 11-8
CL) Local Rule 15-1
UL Local Rule 16-7
UO Local Rule 19-1
UO) Local Rule 56-1
C Local Rule 56-2
O Local Rule 83-2.5

Documents must be filed electronically

Written notice of motion lacking or timeliness of notice incorrect
Notice to other parties of ex parte application lacking

No Certification of Interested Parties and/or no copies

Document not legible

Lacking name, address, phone, facsimile numbers, and e-mail address
No copy provided for judge

Memorandum/brief exceeds 25 pages

Memorandum/brief exceeding 10 pages shall contain table of contents
Proposed amended pleading not under separate cover

Pretrial conference order not signed by all counsel
Complaint/Petition includes more than 10 Does or fictitiously named parties
Statement of uncontroverted facts and/or proposed judgment lacking
Statement of genuine disputes of material fact lacking

No letters to the judge

O Fed. R. Civ. P.5 No proof of service attached to document(s)
(Other: Defendant The Sisters Group Corp can not represent itself. Defendant must be represented

by counsel. See CACD Local Rule 83-2.2.2. Azar Barani is not named as a defendant in this action

 

Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.

ORDER OF THE JUDGE/MAGISTRATE JUDGE
IT IS HEREBY ORDERED:

O The document is to be filed and processed. The filing date is ORDERED to be the date the document was stamped
“received but not filed” with the Clerk. Counsel* is advised that any further failure to comply with the Local Rules may
lead to penalties pursuant to Local Rule 83-7.

 

 

Date US. District Judge / U.S. Magistrate Judge

M The document is NOT to be filed, but instead REJECTED, and is ORDERED returned to counsel.* Counsel* shall
immediately notify, in writing, all parties previously served with the attached documents that said documents have not

 

 

been filed with the Court. if L

fy / } "
July 1, 2020 Aloo. A Nea cer?
Date U.S. District Judge / U.S. Magistrate Judge

* The term “counsel” as used herein also includes any pro se party. See Local Rule 1-3.

COPY 1 -ORIGINAL-OFFICE COPY 2 -JUDGE COPY 3 -SIGNED & RETURNED TO FILER COPY 4 -FILER RECEIPT

 

CV-104A (06/13) NOTICE OF DOCUMENT DISCREPANCIES
Case 2:20-cv-03850-DSF-PJW Document 12 Filed 07/02/20 Page 20f10 Page ID #:36

20

21

22

23

24

25

26

27

28

The Sisters Group, Azar Barani
4103 PULIDO CT
CALABASAS CA 91302

Your Name:

 

Address:

 

 

Phone No::

 

E-mail:

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ANTHONY BOUYER, an individual, 2:20-cv-03850-DSF-PJW

Case Number:

 

 

ANSWER

 

Plaintiff, Check only if you include a Counterclaim or

Crossclaim:

Vs. AND COUNTERCLAIM

THE SISTERS GROUP CORP, a

California corporation; and DOES 1-

 

 

 

 

)
)
)
)
)
)
)
) [_] AND CROSSCLAIM
)
)
)
)
)
)
)
)

 

 

 

 

 

10, inclusive, DEMAND FOR JURY TRIAL [check one]
[¥ ves [_]No
Defendant.
Judge: Hon.
1. Responses to the Claims in the Complaint
ANSWER Page of

 

CASE NUMBER 2:20-¢V-08850-DSF-PJW [JDC TEMPLATE ~ Rev. 2017]

 

 

 
Case 9:20-cv-03850-DSF-PJW Document 12 Filed 07/02/20 Page 3o0f10 Page ID #:37

 

 

 

 

 

l A. Defendant denies each and every allegation in the Complaint except those
2 || specifically admitted in this Answer.
3 B, Defendant admits all of the allegations in the following paragraphs:
4
5
6 C. Defendant does not know or have enough information to form a belief as to whether
7 || the allegations in the following paragraphs are true:
8
9
10
11 D. Defendant admits only parts of each paragraph below, and denies or does not know

12 || enough to say whether the rest of the paragraph is true. [Use more pages if needed]:

13 Paragraph __: ] admit only that

 

14

 

15

 

 

16

 

17 Paragraph ___: I admit only that

 

18

 

19

 

20

 

21 Paragraph __: I admit only that

 

22

 

23

 

24

 

 

25 Paragraph ___: J admit only that
26

 

27

 

28

 

ANSWER Page of
CASE NUMBER 2:20-¢v-03850-DSF-PJW [JDC TEMPLATE — Rev. 2017]

 

 

 

 

 
Case 9:20-cv-03850-DSF-PJW Document 12 Filed 07/02/20 Page 4of10 Page ID #:38

So OO DI DB WA Pe WD NYO

NO pO KR HN KR KN KN KN DRO wm mt
Oo NY BW WA FBP W HO FK& DCD OBO BABA A Do OF FP W NY | OS

2. Affirmative Defenses

Affirmative Defense 1, }%€ Complaint fails to state a claim upon which relief

 

can be granted.

 

 

 

 

Affirmative Defense 2. Plaintiff lacks standing because Plaintiff was not deterred from

 

visiting the premises, nor can Plaintiff establish intent to visit the premises in the future.

 

 

 

 

Affirmative Defense 3. The Plaintiff's claims are barred by the statute of limitations

 

 

because Plaintiff did not visit, nor was not deterred from visiting within the two years

 

before the Complaint was filed.

 

 

 

Affirmative Defense 4. Defendant provided adequate access to its business

 

to persons with disabilities such as customer service besides the accomodations

 

 

 

 

Affirmative Defense 5. Plaintiffs’ claims are moot.

 

Affirmative defense 6. Defendant satisfied the maximum extent feasible standard

 

 

 

 

 

 

ANSWER Page of

CASE NUMBER 2 :20-cv-03850-DSF-PJW [JDC TEMPLATE ~ Rev. 2017]

 

 

 
Case 2:20-cv-03850-DSF-PJW Document 12 Filed 07/02/20 Page 5of10 Page ID #:39

Do 0 DB HN DB Wn Fe WW HO —

mM BP RO KN DN BD BR DR DR wm we
Oo nN WO Wn FF WD NYO KK OD DO DH INT DB HO BP WD YO =

   
 

OPTIONAL: Counterclaim against the Plaintiff

ANTHONY BOUYER, an individual; and DOES 1-50

Counterclaim Against /name/ For [type of

 

claim or the law Plaintiff violated]
3 Civil Conspiracy

 

 

Counter Defendants entered into an unfawtul plan and agreement to mislead and falsely
l DY } TAaAUaUTE awsul COG

violations of the ADA | in order to extort settlement money out of the businesses i in exchange

 

tor Counter Defendants dropping the lawsuits.

 

 

4 Racketeer Influenced and Corrupt

 

and Corrupt Practices Act 18 U.S.C. §§ 1961 (1) (B), 1962 (d), 1964 (a) and (c), 13841,1343

 

Cross- Defendants have engaged in a pattern of fraud and deception by participating in

 

the preparation, drafting, filing and prosecution of ADA lawsuits based on falsities in
verified complaints in violation of the Racketeer Influenced and Corrupt Practices
Act (“RICO’).

 

 

5. Abuse of Process

 

Cross-Defendants had an ulterior motive in the use of judicial proceedings; willful actions

 

in the use of that process were not proper in the regular course of the proceedings

 

 

 

6. Fraud

The facts were material;

 

 

-Counter-Defendants made the representations knowing they were false;

 

 

 

Counter-Defendants made the representations with the intent that Plaintiff rely on them
-Lawsuits initiated by the criminal enterprise herein lacked merit, are frivolous and
vexatious because of the Defendants’ many false assertions made in furtherance of their
fraudulent litigation. Specifically, the Defendants’ made false assertions regarding
allegations of disabilities

 

 

 

ANSWER Page of
CASE NUMBER 2:20-Cv-03850-DSF-PJW [JDC TEMPLATE — Rey. 2017]

 

 

 

 
Case 9:20-cv-03850-DSF-PJW Document 12 Filed 07/02/20 Page 6of10 Page ID #:40

| OPTIONAL: Crossclaim against another Defendant

BRB WwW Nd

Crossclaim Against /name/ For [type of claim or

 

the law the Cross-defendant violated]

 

3.

 

 

So CO Ss BD WN

10

 

11
12
13 4.

 

 

 

 

14

 

15
16

 

17

 

18 5,
19
20

 

 

 

21

 

22

 

23 6.

 

 

24

 

25
26

 

27

 

28

 

ANSWER Page of
CASE NUMBER 2:29-Cv-03850-DSF-PJW [JDC TEMPLATE ~ Rev. 2017]

 

 

 

 

 

 
Case 2:20-cv-03850-DSF-PJW Document 12 Filed 07/02/20 Page 7of10 Page ID#:41

 

 

 

 

 

 

 

 

 

| Demand for Relief
2 WHEREFORE, Defendant demands:
3 x That the Court enter judgment dismissing the Complaint;
4 Xx] That Defendant be awarded costs incurred;
5 x] That Defendant be awarded such other and further relief as the Court may deem just;
6 [Ifyou filed a counterclaim or crossclaim, explain what you would like the Court to do]:
7 . ae a
g consequential, and compensatory damages:
—=Declaration thatthe conspiracy, and the conductin furtherance of the conspiracy,
9 between the Defendants violates 18 U.S.C., § 1962 (c);
-Payment of trente damages,
10 -Payment of punitive damages;
-Interest at ine rate of 10% per annum;
11 -Any other relief deemed just, necessary and proper by this Court.
12
13 [| Other fexplain]:
14
15
16
17 Demand for Jury Trial

18 || Check one box to show whether you would like a jury to decide your case, if allowed.

19 Yes
20 [ ] No

 

 

 

 

21
22 If more than one Defendant is included in this Answer, each must sign and date below. Attach
73 another page if you need to.
24 Respectfully submitted,
25
26 || Date: 9/31/2020 Signature: Anar
27 Printed name: Azar Barani
28 Pro Se Defendant
ANSWER Page of

 

CASE NUMBER 2:29-Cv-03850-DSF-PJW [JDC TEMPLATE ~ Rev. 2017]

 

 

 

 

 
#:42
Cagp 2:20-cv-03850-DSF-PJW Document 12 Filed 07/02/20 Page 8o0f10 Page ID

I CERTIFICATE OF SERVICE
"You must serve each document vou file by sending or delivering to the opposing side, Complete

 

 

 

 

2 this form, and include it with the A nswer that you file and serve *

3 yi 1, Case name /write Plaintiff's name on the first line, and your name on the second line}:

4 || BOUYER y, SISTERS GROUP

5/12. Case number: _ 2:20-cv-03850-DSF-PUW

6 13, Document served: Answer lif'you added a claim of your own, check the box for that claim]
7 Counterclaim C) Crossclaim

8 114. How was the Answer served? {check one]

9 Placed in U.S, Mail
10 (J) Hand-delivered
1] CJ Sent for delivery (¢.g., FedEx, UPS)
12 CD Sent by fax (if the other party has agreed to accept service by fax)

13115. To whom was the Answer sent? [For each person you sent the document, write their
full name and contact information used]

15 {| Joseph R Manning Jr. Esq 20062 SW Birch Street, Ste 200

Newport Beach, CA G2660

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16 Office (949) 200-8755
7 isabi ilyRights@manninglawottice.com
18

 

 

 

 

 

 

 

19 16, When was the Answer served? 9/8/2020

20 |17. Who served the Answer? /Whoever puts it into the mail, faxes, delivers avr sends for

 

 

7 delivery should sign, and print their name and address. You can do this yourself]
22 T declare under penalty of perjury under the laws of the United States that the foregoing
23 |} is true and correct. .

: ~ Ble by fan

24 Signature:
25 Name:

26 Address: oti TY an Moy S luc WE LSU,
27 View

Van Noy s 2A 4 py 0\
ae ia ee ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CERTIFICATE OF SERVICE jc: TEMPLATE Rev, 2017)

 

 

 

 

 
corporation; and

Case 2:20-cv-03850-DSF-PJW Document 12 Filed 07/02/20 Page 9of10 Page ID#:43

NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
OR OF PARTY APPEARING IN PRO PER

 

Sisters Group, Azar Barani
4013 Pulido Crt
Calabazas, CA 91302

ATTORNEY(S) FOR:

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

ANTHONY BOUYER, an individual, CASE NUMBER:

2:20-cv-03850-DSF-PJW
Plaintiff(s),

THE SISTERS GROUP CORP, a California

 

CERTIFICATION AND NOTICE

 

 

OF INTERESTED PARTIES
DOES 1-10, inclusive, Defendant(s) (Local Rule 7.1-1)

TO: THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for Plaintiff ANTHONY BOUYER

 

or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.

(List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

 

 

PARTY CONNECTION / INTEREST
ANTHONY BOUYER, an individual, PLAINTIFF AND COUNTER-DEFENDANT
THE SISTERS GROUP CORP, a California DEFENDANT AND COUNTER-PLAINTIFF
corporation; and DOES 1-10, inclusive,
Azar Barani, Individual DEFENDANT AND COUNTER-PLAINTIFF
5/30/2020 AZAR BARANI Amar
Date Signature

Attorney of record for (or name of party appearing in pro per):

DEFENDANT AND COUNTER PLAINTIFF

 

 

CV-36 (05/13) NOTICE OF INTERESTED PARTIES

 

 

 
Rocket Legal.US
6454 Van Nuys Bivd., Ste 150
Van Nuys, CA 91401

 

United States District Court/ Central District of
California

350 W 15t St.,

Los Angeles, CA 90012

 

 
